Citation Nr: 0333944	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  00-17 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a liver condition, 
to include as secondary to Agent Orange, or some other 
herbicide, during service.  

2.  Entitlement to service connection for a urinary tract 
disorder, to include as secondary to Agent Orange, or some 
other herbicide, during service.  

3.  Entitlement to service connection for a low back 
condition secondary to service connected disability.  

4.  Entitlement to service connection for a left knee 
condition secondary to service connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
October 1968 with verified service in the Republic of 
Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In 
September 1999, the RO denied claims of entitlement to 
service connection for a liver condition, and "urinary 
fatigue," with both claimed disabilities to include as 
secondary to Agent Orange, or some other herbicide, during 
service.  In January 2000, the RO denied claims of 
entitlement to service connection for a low back condition, 
and a left knee condition, with both disabilities claimed as 
secondary to service connected disability.  The Board has 
determined that the issues are more accurately characterized 
as stated on the cover page of this decision.  At the 
veteran's request, jurisdiction over the veteran's claims 
files has been transferred to the RO in Portland, Oregon.  

In June 2000, the veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Member of the 
Travel Board, or, in the alternative, at the Central Office.  
However, in a statement received by the RO in November 2002, 
the veteran stated that he wished to withdraw his request for 
a hearing.  See 38 C.F.R. § 20.702(e) (2003).  Accordingly, 
the Board will proceed without further delay.

In a letter, received in December 1991, the veteran raised 
the issue of entitlement to an earlier effective date for 
service connection for PTSD (the RO previously denied such a 
claim in February 1984).  In a letter, received in December 
2001, the appellant raised a claim of entitlement to service 
connection for "degeneration of the heart." These claims 
are referred to the RO for appropriate action.  

FINDINGS OF FACT

1.  The veteran does not have a liver condition that is 
related to his service.  

2.  The veteran does not have a urinary tract disorder that 
is related to his service.

3.  The veteran does not have a low back condition that is 
related to his service.

4.  The veteran does not have a left knee condition that is 
related to his service.


CONCLUSIONS OF LAW

1.  A liver condition was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2002).  

2.  A urinary tract disorder was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2002).  

3.  A low back disorder was not incurred in or aggravated by 
the veteran's active military service, or as a result of a 
service-connected condition.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2002).  

4.  A left knee disorder was not incurred in or aggravated by 
the veteran's active military service, or as a result of a 
service-connected condition.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. September 22, 2003); VAOPGCPREC 1-2003 (May 21, 2003).  
For the reasons provided below, the Board finds that its 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the September 1999 and January 2000 rating 
decisions that the evidence did not show that he had met the 
relevant criteria for service connection for a liver 
condition, and a urinary tract disorder (with both 
disabilities to include as secondary to Agent Orange, or some 
other herbicide, during service), or a low back condition, or 
a left knee condition (with both disabilities claimed as 
secondary to service connected disability).  See also rating 
decision, dated in April 2002; supplemental statement of the 
case (SSOC), dated in May 2002.  The rating decisions, the 
statements of the case (SOC's), and the SSOC informed the 
appellant of the evidence needed to substantiate his claims.  
See also letters from RO to the veteran, dated in October and 
December of 1999.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the appellant has been 
informed of the information and evidence needed to 
substantiate these claims and that VA has complied with its 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained the 
appellant's service medical records, as well as VA and non-VA 
medical records.  Although the RO has attempted to schedule 
the veteran for examinations on two occasions (in July 1999 
and January 2001), in each case, the veteran failed to 
report.  In January 2001, he stated that he will not report 
for an examination.  Therefore, further attempts to obtain an 
examination and/or an etiological opinion are not warranted.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2003).  In August 2001, the RO sent the appellant a letter 
notifying him of the VCAA's provisions.  In the letter, he 
was informed that, provided certain criteria were met, VA 
would make reasonable efforts to obtain all records 
identified by the appellant, including medical records, 
employment records, or records from other Federal agencies.  
He was notified that it was still his responsibility to make 
sure that these records were received by VA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  In 
this regard, the veteran has identified several private 
health care providers as having medical records which may be 
probative of his claims, and these records have been 
obtained.  See e.g., RO's letter to the veteran, dated in May 
1999.  In addition, over the course of many years, the 
veteran has argued that some of his service medical records 
show treatment at The Presidio, and/or that he was exposed to 
"hallucinogenic/toxic chemicals."  He argues that service 
medical records were taken by Army investigators and were 
never returned.  See e.g., substantive appeal, received in 
May 2000.  However, these arguments appear to have been 
presented primarily in conjunction with claims for skin and 
psychiatric/neurological conditions that are not currently on 
appeal (the veteran's claim for a skin condition was denied 
by the RO in April 2002; service connection is currently in 
effect for PTSD, evaluated as 100 percent disabling).  The 
Board further notes that although the RO has attempted to 
obtain records from The Presidio, the National Personnel 
Records Center indicated that there are no additional 
records.  It has also been argued that a VA hospital has lost 
the veteran's records.  See veteran's statement, received in 
January 2003.  However, no specific dates and places were 
provided, and it appears that all VA treatment records have 
been obtained.  Given the foregoing, there is no issue as to 
whether VA has complied with its duty to notify the appellant 
of his duties to obtain evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Service Connection

The appellant asserts that service connection is warranted 
for a liver condition, and a urinary tract disorder (with 
both claims to include as secondary to Agent Orange, or some 
other herbicide, during service).  He also argues that 
service connection is warranted for a low back condition, and 
a left knee condition (with both claims to include as 
secondary to service connected disability).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

In addition, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed.Reg. 6256-6258 (2000).

The veteran's discharge indicates that his awards include the 
Purple Heart and the Combat Infantry Badge.  He is deemed to 
have participated in combat and is therefore eligible for the 
special considerations afforded to combat veterans.  See 38 
U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).  The Court has held 
that 38 U.S.C.A. § 1154 does not alter the fundamental 
requirement of a medical nexus to service.  Kessel v. West, 
13 Vet. App. 9, 16 (1999); see also Libertine v. Brown, 9 
Vet. App. 521 (1996).  

A claimant who, during active service, served in the Republic 
of Vietnam during the Vietnam era, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during that service.  See 38 
U.S.C.A. § 1116(f).

The "Vietnam era" for these purposes is the period beginning 
on January 9, 1962, and ending on May 7, 1975, in the case of 
a veteran who served in the Republic of Vietnam during that 
period.  38 U.S.C.A. § 1116(a)(1).  An "herbicide agent" is a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(i).

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Recently, the Secretary has determined that there is no 
positive association between herbicide exposure and 
motor/coordination dysfunction, chronic peripheral nervous 
system disorders, metabolic and digestive disorders, skin 
cancer, cognitive and neuropsychiatric disorders, 
gastrointestinal tumors, brain tumors and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See 64 Fed. 
Reg. 59232, 59233 (Nov. 2, 1999).

The National Academy of Sciences (NAS), in Update 1998, 
assigns metabolic and digestive disorders to a category 
labeled inadequate/insufficient evidence to determine whether 
an association exists.  This is defined as meaning that the 
available studies are of insufficient quality, consistency, 
or statistical power to permit a conclusion regarding the 
presence or absence of an association with herbicide 
exposure.  Id.

The veteran's service medical records show that in March 
1968, while serving in the Republic of Vietnam, the veteran 
stepped on a mine and sustained a traumatic amputation of his 
right foot with multiple fragment wounds of both upper 
extremities, his right lower extremity and his face.  He was 
hospitalized for extensive treatment including wound closures 
and skin grafts.  Physical examination findings at admission, 
in April 1968, do not show complaints or findings for the low 
back, left knee, liver or urinary tract.  He underwent split 
thickness skin graft from the left thigh region to the areas 
of the right calf and left hand.  In July 1968, the veteran 
was recommended to a Physical Evaluation Board at which time 
diagnoses included absence of the right foot at the ankle 
joint, left upper arm fragment wounds and loss of substance 
and musculature of multiple sites involving the right patella 
and left lower leg.  The veteran's separation examination 
report, dated in July 1968, shows that his abdomen and 
viscera, endrocrine system, and genitourinary system were 
clinically evaluated as normal.  There were no findings for 
the left leg.  

The post-service medical evidence consists of VA examination 
and outpatient treatment reports, dated between 1969 and 
1998, and records from private health care providers, dated 
between 1997 and 2001.  

The VA medical reports show that there are isolated 
genitourinary complaints, such as complaints of urethral 
discharge, dating back to April 1975.  The earliest diagnosis 
of any of the claimed disorders is a June 1981 diagnosis of 
dysuria.  There is a 1988 diagnosis of epididymitis, and low 
back pain.  A November 1990 report notes a history of a 
prostate cyst.  See also VA outpatient treatment report, 
dated in May 1991.  The most recent treatment for any of the 
claimed conditions appears to be an October 1993 VA 
outpatient treatment report, which shows complaints of 
genitourinary symptoms.  However, there was no diagnosis.  

The Board finds that the claims must be denied.  The Board 
initially notes that none of the claimed conditions are shown 
during service, and service connection for a chronic 
condition during service is therefore not warranted.  See 
38 C.F.R. § 3.303.  In addition, under 38 U.S.C.A. § 1110, it 
is essential that there be a current disability in order to 
establish service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  In this case, the veteran's claims must be 
denied because the medical evidence does not show that he 
currently has a liver condition, a urinary tract disorder, a 
low back condition, or a left knee condition.  In this 
regard, although VA attempted to afford the veteran 
examinations on two occasions, the veteran failed to report.  
In January 2001, he stated that he will not report for an 
examination.  

In summary, the veteran has not submitted competent evidence 
showing that he has the claimed disabilities, or that there 
is a link between any of the claimed disabilities and his 
service, or a service-connected condition.  In such cases, 
the Court has held that 38 U.S.C.A. § 1154 does not alter the 
fundamental requirements of a diagnosis and a nexus to 
service.  Kessel v. West, 13 Vet. App. 9 (1999); Libertine v. 
Brown, 9 Vet. App. 521 (1996).  Accordingly, 38 U.S.C.A. § 
1154 is not for consideration.  Furthermore, the record does 
not include any current medical evidence showing that the 
veteran has a disease that is presumptively related to 
exposure to herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has the claimed 
disabilities as a result of his service.  To the extent that 
the veteran's statements may be intended to represent 
evidence of continuity of symptomatology, without more his 
statements are not competent evidence of a diagnosis or a 
nexus between the claimed disabilities and his service, a 
service-connected condition, or as a result of exposure to 
Agent Orange, or some other herbicide, during service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claims for service 
connection for a liver condition, a urinary tract disorder, a 
low back condition, and a left knee condition must be denied.  

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
these issues.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a liver condition is denied.

Service connection for a urinary tract disorder is denied.

Service connection for a low back condition is denied. 

Service connection for a left knee condition is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



